Citation Nr: 0510584	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis 
disability.

2.  Entitlement to service connection for chest disability, 
to include chest pain, as a result of radiation exposure in 
service.

3.  Entitlement to service connection for a respiratory 
disability, to include breathing problems, as a result of 
exposure to radiation in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a July 2003 decision, the Board denied entitlement to 
service connection for asbestosis disability, kidney 
disability, chest disability, and respiratory disability.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In a November 2004 Order, the Court partially 
vacated the Board's July 2003 decision as to the issues of 
service connection for asbestosis disability, chest 
disability and respiratory disability.  The Court remanded 
the matter to the Board for further action consistent with 
the November 2004 Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The November 24, 2004, Order which partially vacated the 
Board's July 2003 decision was based on a Joint Motion of the 
parties which cited to a lack of compliance with the June 
2001 Board remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Specifically, the Joint Motion stated that a 
November 2001 VA examination report did not contain an 
indication that the veteran's c-file was reviewed in 
connection with the examination.  The examination report also 
did not contain an opinion as to whether any respiratory 
disorder found on examination could be the result of 
radiation exposure from World War II.  The June 2001 remand 
had specifically required both of these elements.  Under the 
circumstances, the case must now be returned to the RO to 
ensure full compliance with the directives of the June 2001 
Board remand.  

Additionally, although not expressly addressed in the Joint 
Remand, review of the claims file does not show that the 
veteran has been furnished a formal notice letter under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In view of the need 
to return the case in connection with a medical examination 
as discussed above, the Board believes it reasonable to 
direct that a formal VCAA notification be furnished to the 
veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record 
furnish the veteran with VCAA notice.  
The veteran should be advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (b) the information and evidence 
that VA will seek to provide (c) the 
information and evidence that the veteran 
is expected to provide, and (d) the need 
for the veteran to submit all pertinent 
evidence in his possession.  

2.  The RO should schedule the veteran 
for an examination of the lungs by an 
appropriate VA specialist for the purpose 
of ascertaining the nature and etiology 
of any respiratory disorders, to include 
asbestosis.  The claims file must be made 
available to the examiner and reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated special testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran suffers 
from asbestos-related disease due to any 
exposure to asbestos during service or 
whether it is more likely that any 
current asbestos-related disease is due 
to occupational exposure outside of his 
military service.  The examiner should 
also provide an opinion as to whether any 
respiratory disorder found on examination 
could be the result of radiation exposure 
during World War II.  A detailed 
rationale for all opinions expressed is 
required.  

3.  Upon receipt of the examination 
report, the RO should carefully review 
the report to ensure that all actions 
outlined in the above paragraph 2 have 
been accomplished.  If not, the RO should 
return the report to the medical examiner 
for full compliance. 

4.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




